Title: To Thomas Jefferson from Charles Thomson, 1 October 1784
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
Philadelphia Oct 1. 1784

Though I have nothing agreeable to write, yet I cannot suffer Mr. Short to go without a line to give you some information of the present situation of Affairs. Agreeably to your advice, when Congress adjourned, I met the Committee of the States and having opened a book for their journals and made the necessary arrangements, I applied for leave of absence which was readily and unanimously granted and I returned to Philadelphia. The Committee also gave themselves a short recess by adjournment from the 4 to the 26 of June.
Nine States did not meet till the 8 July when they proceeded to  business but not with the harmony and good humour that could have been wished. The Deputies from Pensylvania attended on the day assigned for the appointment of a court to decide on the claims respecting the private right of soil of the Wyoming lands between the claimants under Grants from Pensylvania and Connecticut. But as the deputies from Connecticut did not appear and the Committee of the States had not assembled, the business went off without any thing being done and that affair remains in a very disagreeable situation and is like to produce very unhappy Consequences. On the 29 July a motion was made for adjourning the Committee of the States to Trenton; but being lost it was again renewed on the 3 August and being then lost, three of the members, viz. Messrs. Blanchard, Dana, and Dick, left the Committee on the 11 and returned home. The remaining members after waiting till the 19 and seeing no prospect of forming a committee advised the removal of the papers and records to Philada. and wrote to the several States to send on delegates to that place. Five have met here and have caused Notice of their meeting to be sent to the States unrepresented, with an earnest request to send on delegates. But it does not appear to me that any Committee will be formed before the Meeting of Congress which is to be at Trenton on the 30 of this Month or the first Monday in November.
Though this invisibility of a fœderal head will have little effect on our affairs here, or on the minds of the citizens of the United States who can easily reconcile themselves to it and who will view it in no other light than the rising or dissolution of their several legislatures to which they have been accustomed, yet I am apprehensive it will have an ill aspect in the eyes of European Nations and give them unfavourable impressions, which will require all your address and abilities to remove.
The messenger sent to Canada is returned and has brought an answer from Genl. Haldiman of which I enclose a copy, and by which you will see that though he has received official information of the ratification of the definitive treaty of peace, yet no orders are sent to evacuate the posts within the United States. And there is a report that the garrisons are relieved, and the posts, supplied with near 12 months provisions. I leave you to draw conclusions from this Conduct. What steps Congress will take respecting this matter I know not. In the mean while I am sorry to find that R.I. still continues obstinate and refuses to grant the impost, which seems to be the only means of establishing national credit and reputation and giving us weight with foreign Nations. H. and E. [Howell and  Ellery] it is said got home just in time to prevent a change that was like to take place in their public councils and to confirm their former obstinacy.
On the 13 August I wrote a long letter to Doct. Franklin in which I gave him a full account of the proceedings in the case of Longchamps. Matters still remain in the same situation, and I am apprehensive that the bill which I mentioned to be before the legislature has not been passed, as that Assembly was suddenly broke up on Tuesday last by the secession of 19 Members on Account of an Alteration that was about to be made in the test laws.
I have not yet heard whether Mr. Jay will accept the office of Secretary for foreign Affairs, though I have some faint hopes that he will. Mr. L[aurens] arrived in town some weeks ago. I am told that he was hurt at not being received with the same demonstrations of Joy and marks of Attention as were shown to the Marquis de la Fayette who arrived some days before him. He proposes to wait the Meeting of Congress as he has some communications to make respecting their affairs in Europe.
I find that Spain is still bent on obtaining the exclusive navigation of the Mississippi. Rendon shewed me this morning a letter from Galvez the Minister for the American department wherein he desires him to inform Congress that the intercourse with New Orleans and with Havannah is shut until the boundaries between the U.S. and S. are settled and that the court cannot admit that England had a right to settle the boundaries with U.S. in that Country which Spain had conquered in 1782 before the provisional treaty.
Please to make my Compliments to your Collegues. Mrs. T. joins in respects to you and your daughter. With great respect I am Dr Sr. Yours,

Chas. Thomson

